July 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SANDRA ROONEY, Appellant

NO. 14-14-00356-CV                          V.

                         JAMES ROONEY, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sandra Rooney.


      We further order this decision certified below for observance.